In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, Jr., J.), entered August 20, 1997, which, upon granting the defendants’ respective motions for summary judgment, dismissed the complaint.
Ordered that the order and judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The medical reports affirmed under penalty of perjury (see, CPLR 2106) which the defendants submitted in support of their respective motions for summary judgment made out a prima facie case that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
In opposition to the motions for summary judgment, the plaintiff relied solely upon the unsworn medical reports of his medical experts and failed to proffer an acceptable excuse for his failure to submit evidence in the form of affidavits or affirmations (see, Pagano v Kingsbury, 182 AD2d 268). Accordingly, *536the plaintiff failed to overcome the defendants’ prima facie showing. Bracken, J. P., Copertino, Santucci, Florio and Mc-Ginity, JJ., concur.